DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 have been presented for examination based on the application filed on 03/23/2018.
Claims 1-17 are new and original. 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Craig (U.S. PGPUB 2011/0125471 A1; hereinafter “Craig”) in view of Schmidt (U.S. PGPUB 2014/0098090 A1; hereinafter “Schmidt”).
This action is made Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
	As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Craig (U.S. PGPUB 2011/0125471 A1; hereinafter “Craig”) in view of Schmidt (U.S. PGPUB 2014/0098090 A1; hereinafter “Schmidt”).
Regarding claim 1, Craig in view of Schmidt discloses:
A computer-implemented method for simulating a target object, the method comprising: (Preamble – no patentable weight given; Craig: FIG. 1C, processor 160, memory 150)
determining a seed point for the target object within a constraint volume, the seed point representing a vertex of a first triangle forming part of the target object; (Craig: para. [0094] “A shape of a rock block may be represented, for example, by variables or data structures that describe vertex locations, vertex angles, side lengths, arc lengths, arc angles, connectivity or lack thereof, and/or other properties. The information on the boundaries of a rock block may include information on a location of the rock block and/or information on an orientation of the rock block. A location of a rock block may be represented by variables or data structures that describe one or more vertex locations, a center point location, and/or other types of information.”; para. [0102] “For example, when the mathematical mesh is a grid of triangles, each triangle can be an element and each corner of a triangle can be a node. Each node may contact (or "cover") multiple elements. For example, when the mathematical mesh is a grid of triangles, each node may cover six triangular elements.”; where the seed point is a vertex and a constraint volume is the size of the model object) 
propagating one or more hexagonal orbits of triangles adjacent the first triangle, whereby the hexagonal orbits of triangles form the target object; (Craig: para. [0094] “A shape of a rock block may be represented, for example, by variables or data structures that describe vertex locations, vertex angles, side lengths, arc lengths, arc angles, connectivity or lack thereof, and/or other properties. The information on the boundaries of a rock block may include information on a location of the rock block and/or information on an orientation of the rock block. A location of a rock block may be represented by variables or data structures that describe one or more vertex locations, a center point location, and/or other types of information.”; para. [0102] “For example, when the mathematical mesh is a grid of triangles, each triangle can be an element and each corner of a triangle can be a node. Each node may contact (or "cover") multiple elements. For example, when the mathematical mesh is a grid of triangles, each node may cover six triangular elements.”;)
determining a size of each triangle based upon dimensions of the target object; and (Craig: para. [0094] “A geometric model may include information representing the boundaries, locations, orientations, shapes, and/or other properties of rock blocks in a rock formation. For example, information on a boundary of a rock block may describe a shape of the rock block (e.g., square, triangular, elliptical, or an arbitrary shape) in any suitable manner. A shape of a rock block may be represented, for example, by variables or data structures that describe vertex locations, vertex angles, side lengths, arc lengths, arc angles, connectivity or lack thereof, and/or other properties. The information on the boundaries of a rock block may include information on a location of the rock block and/or information on an orientation of the rock block. A location of a rock block may be represented by variables or data structures that describe one or more vertex locations, a center point location, and/or other types of information. Location may be described with respect to a reference location, a location on a grid, with respect to other rock blocks, and/or in another manner. In some cases, a subterranean formation model used for complex fracture simulation includes a geometric model that describes boundaries of the formation. Information on boundaries, locations, orientations, shapes, and/or other properties of rock blocks may include two-dimensional data, three-dimensional data, and/or other types of data. For example, a geometric model may represent a two-dimensional plane in a formation, and the information on boundaries of rock blocks may include boundaries within the two-dimensional plane. As another example, a geometric model may represent a three-dimensional volume in a formation, and the information on boundaries of rock blocks may include surface and/or edge boundaries within the three-dimensional volume.”; para. [0101] “The mathematical mesh is a regular pattern or grid of geometric shapes (e.g., triangles, rectangles, etc.) that can be overlaid onto the physical mesh. The mathematical mesh is larger than the physical mesh, and the size of the grid elements (i.e., the size of the geometric shapes that the mathematical mesh is composed of) can be determined, for example, based on computational precision requirements, computational accuracy requirements, and/or other considerations. A covered manifold mesh is constructed by overlaying the mathematical mesh onto physical mesh and trimming the mathematical mesh at the boundaries of the physical mesh.”)
generating the target object. (Craig: para. [0094] “A shape of a rock block may be represented, for example, by variables or data structures that describe vertex locations, vertex angles, side lengths, arc lengths, arc angles, connectivity or lack thereof, and/or other properties. The information on the boundaries of a rock block may include information on a location of the rock block and/or information on an orientation of the rock block. A location of a rock block may be represented by variables or data structures that describe one or more vertex locations, a center point location, and/or other types of information.”; para. [0102] “For example, when the mathematical mesh is a grid of triangles, each triangle can be an element and each corner of a triangle can be a node. Each node may contact (or "cover") multiple elements. For example, when the mathematical mesh is a grid of triangles, each node may cover six triangular elements.”;)
However, Craig does not expressly disclose a “seed point”. In the same field of endeavor, mesh based modeling, Schmidt teaches the use of a “seed point” in mesh modeling. (Schmidt: para. [0049] “The tangent-space Delaunay triangulation technique may include, e.g., a Discrete Exponential Map (DEM) algorithm which projects points in a local neighborhood around a seed point p into the tangent space T.sub.p. This tangent space is effectively a local planar parameterization, and may be put to various uses. A local Delaunay triangulation computed in a DEM tangent space may be considered a meshing process P(.THETA.) that does not cover the entire surface. The parameter .THETA. is then the seed point p, which may be varied to generate sample meshes and accumulate triangle statistics. Note, DEM is not a planar projection. It wraps around the surface with distortion proportional to the surface curvature and has zero distortion on developable surfaces, so meshes generated in the DEM tangent space are much closer to the principle of a Delaunay triangulation "in the manifold" than other techniques based on tangent-plane projection. In one embodiment, the seed point p may be varied by iterating through the input point set, ensuring that every point in the input point set is covered by some generated mesh in a form of stratified sampling. Alternatives such as randomly generating points and projection onto the surface via moving least squares may be used instead. Although DEM usually involves a geodesic radius, one embodiment may ensure reasonable coverage instead by simply running the DEM propagation until a fixed number of neighbors (e.g., 200) are parameterized.”)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention of the claimed invention to use known simulation and modeling techniques, such as a seed point, in a mesh modeling system. A person of ordinary skill in mesh modeling would be motivated to combine Craig in view of Schmidt because it allows a model to “generate consensus meshes which cover a received set of points. In one embodiment, a meshing application generates a series of meshes that cover the received point set by varying one or more parameters of an interpolating meshing technique.” (Schmidt: para. [0015]).
Regarding claim 2, Craig in view of Schmidt discloses all of the features with respect to claim 1 as outlined above and further Craig in view of Schmidt discloses:
wherein determining the size of each triangle comprises:
defining a maximum number of hexagonal orbits; and (Craig: para. [0094] “A shape of a rock block may be represented, for example, by variables or data structures that describe vertex locations, vertex angles, side lengths, arc lengths, arc angles, connectivity or lack thereof, and/or other properties. The information on the boundaries of a rock block may include information on a location of the rock block and/or information on an orientation of the rock block. A location of a rock block may be represented by variables or data structures that describe one or more vertex locations, a center point location, and/or other types of information.”; para. [0102] “For example, when the mathematical mesh is a grid of triangles, each triangle can be an element and each corner of a triangle can be a node. Each node may contact (or "cover") multiple elements. For example, when the mathematical mesh is a grid of triangles, each node may cover six triangular elements.”;)
if a number of the propagated hexagonal orbits exceeds the maximum number of hexagonal orbits, setting the number of propagated hexagonal orbits to the maximum number of hexagonal orbits, thereby determining a size of each triangle. (Craig: para. [0094] “A geometric model may include information representing the boundaries, locations, orientations, shapes, and/or other properties of rock blocks in a rock formation. For example, information on a boundary of a rock block may describe a shape of the rock block (e.g., square, triangular, elliptical, or an arbitrary shape) in any suitable manner. A shape of a rock block may be represented, for example, by variables or data structures that describe vertex locations, vertex angles, side lengths, arc lengths, arc angles, connectivity or lack thereof, and/or other properties. The information on the boundaries of a rock block may include information on a location of the rock block and/or information on an orientation of the rock block. A location of a rock block may be represented by variables or data structures that describe one or more vertex locations, a center point location, and/or other types of information. Location may be described with respect to a reference location, a location on a grid, with respect to other rock blocks, and/or in another manner. In some cases, a subterranean formation model used for complex fracture simulation includes a geometric model that describes boundaries of the formation. Information on boundaries, locations, orientations, shapes, and/or other properties of rock blocks may include two-dimensional data, three-dimensional data, and/or other types of data. For example, a geometric model may represent a two-dimensional plane in a formation, and the information on boundaries of rock blocks may include boundaries within the two-dimensional plane. As another example, a geometric model may represent a three-dimensional volume in a formation, and the information on boundaries of rock blocks may include surface and/or edge boundaries within the three-dimensional volume.”; para. [0101] “The mathematical mesh is a regular pattern or grid of geometric shapes (e.g., triangles, rectangles, etc.) that can be overlaid onto the physical mesh. The mathematical mesh is larger than the physical mesh, and the size of the grid elements (i.e., the size of the geometric shapes that the mathematical mesh is composed of) can be determined, for example, based on computational precision requirements, computational accuracy requirements, and/or other considerations. A covered manifold mesh is constructed by overlaying the mathematical mesh onto physical mesh and trimming the mathematical mesh at the boundaries of the physical mesh.”)
Regarding claim 3, Craig in view of Schmidt discloses all of the features with respect to claim 1 as outlined above and further Craig in view of Schmidt discloses:
wherein determining the size of each triangle comprises:
defining a maximum number of hexagonal orbits; and (Craig: para. [0094] “A shape of a rock block may be represented, for example, by variables or data structures that describe vertex locations, vertex angles, side lengths, arc lengths, arc angles, connectivity or lack thereof, and/or other properties. The information on the boundaries of a rock block may include information on a location of the rock block and/or information on an orientation of the rock block. A location of a rock block may be represented by variables or data structures that describe one or more vertex locations, a center point location, and/or other types of information.”; para. [0102] “For example, when the mathematical mesh is a grid of triangles, each triangle can be an element and each corner of a triangle can be a node. Each node may contact (or "cover") multiple elements. For example, when the mathematical mesh is a grid of triangles, each node may cover six triangular elements.”;)
if a number of the propagated hexagonal orbits does not exceed the maximum number of hexagonal orbits, determining the size of the triangle based upon the dimensions of the target object. (Craig: para. [0094] “A geometric model may include information representing the boundaries, locations, orientations, shapes, and/or other properties of rock blocks in a rock formation. For example, information on a boundary of a rock block may describe a shape of the rock block (e.g., square, triangular, elliptical, or an arbitrary shape) in any suitable manner. A shape of a rock block may be represented, for example, by variables or data structures that describe vertex locations, vertex angles, side lengths, arc lengths, arc angles, connectivity or lack thereof, and/or other properties. The information on the boundaries of a rock block may include information on a location of the rock block and/or information on an orientation of the rock block. A location of a rock block may be represented by variables or data structures that describe one or more vertex locations, a center point location, and/or other types of information. Location may be described with respect to a reference location, a location on a grid, with respect to other rock blocks, and/or in another manner. In some cases, a subterranean formation model used for complex fracture simulation includes a geometric model that describes boundaries of the formation. Information on boundaries, locations, orientations, shapes, and/or other properties of rock blocks may include two-dimensional data, three-dimensional data, and/or other types of data. For example, a geometric model may represent a two-dimensional plane in a formation, and the information on boundaries of rock blocks may include boundaries within the two-dimensional plane. As another example, a geometric model may represent a three-dimensional volume in a formation, and the information on boundaries of rock blocks may include surface and/or edge boundaries within the three-dimensional volume.”; para. [0101] “The mathematical mesh is a regular pattern or grid of geometric shapes (e.g., triangles, rectangles, etc.) that can be overlaid onto the physical mesh. The mathematical mesh is larger than the physical mesh, and the size of the grid elements (i.e., the size of the geometric shapes that the mathematical mesh is composed of) can be determined, for example, based on computational precision requirements, computational accuracy requirements, and/or other considerations. A covered manifold mesh is constructed by overlaying the mathematical mesh onto physical mesh and trimming the mathematical mesh at the boundaries of the physical mesh.”)
Regarding claim 4, Craig in view of Schmidt discloses all of the features with respect to claim 1 as outlined above and further Craig in view of Schmidt discloses:
wherein the target object is a fracture in a subsurface fracture network. (Craig: para. [0094] “A geometric model may include information representing the boundaries, locations, orientations, shapes, and/or other properties of rock blocks in a rock formation. For example, information on a boundary of a rock block may describe a shape of the rock block (e.g., square, triangular, elliptical, or an arbitrary shape) in any suitable manner. A shape of a rock block may be represented, for example, by variables or data structures that describe vertex locations, vertex angles, side lengths, arc lengths, arc angles, connectivity or lack thereof, and/or other properties. The information on the boundaries of a rock block may include information on a location of the rock block and/or information on an orientation of the rock block. A location of a rock block may be represented by variables or data structures that describe one or more vertex locations, a center point location, and/or other types of information. Location may be described with respect to a reference location, a location on a grid, with respect to other rock blocks, and/or in another manner. In some cases, a subterranean formation model used for complex fracture simulation includes a geometric model that describes boundaries of the formation. Information on boundaries, locations, orientations, shapes, and/or other properties of rock blocks may include two-dimensional data, three-dimensional data, and/or other types of data. For example, a geometric model may represent a two-dimensional plane in a formation, and the information on boundaries of rock blocks may include boundaries within the two-dimensional plane. As another example, a geometric model may represent a three-dimensional volume in a formation, and the information on boundaries of rock blocks may include surface and/or edge boundaries within the three-dimensional volume.”)
Regarding claim 5, Craig in view of Schmidt discloses all of the features with respect to claims 1 and 4 as outlined above and further Craig in view of Schmidt discloses:
wherein determining the seed point comprises: (Schmidt: para. [0049] “The tangent-space Delaunay triangulation technique may include, e.g., a Discrete Exponential Map (DEM) algorithm which projects points in a local neighborhood around a seed point p into the tangent space T.sub.p. This tangent space is effectively a local planar parameterization, and may be put to various uses. A local Delaunay triangulation computed in a DEM tangent space may be considered a meshing process P(.THETA.) that does not cover the entire surface. The parameter .THETA. is then the seed point p, which may be varied to generate sample meshes and accumulate triangle statistics. Note, DEM is not a planar projection. It wraps around the surface with distortion proportional to the surface curvature and has zero distortion on developable surfaces, so meshes generated in the DEM tangent space are much closer to the principle of a Delaunay triangulation "in the manifold" than other techniques based on tangent-plane projection. In one embodiment, the seed point p may be varied by iterating through the input point set, ensuring that every point in the input point set is covered by some generated mesh in a form of stratified sampling. Alternatives such as randomly generating points and projection onto the surface via moving least squares may be used instead. Although DEM usually involves a geodesic radius, one embodiment may ensure reasonable coverage instead by simply running the DEM propagation until a fixed number of neighbors (e.g., 200) are parameterized.”)
selecting a seed point located in a region of the constraint volume where a fracture is located; and (Craig: para. [0094] “A geometric model may include information representing the boundaries, locations, orientations, shapes, and/or other properties of rock blocks in a rock formation. For example, information on a boundary of a rock block may describe a shape of the rock block (e.g., square, triangular, elliptical, or an arbitrary shape) in any suitable manner. A shape of a rock block may be represented, for example, by variables or data structures that describe vertex locations, vertex angles, side lengths, arc lengths, arc angles, connectivity or lack thereof, and/or other properties. The information on the boundaries of a rock block may include information on a location of the rock block and/or information on an orientation of the rock block. A location of a rock block may be represented by variables or data structures that describe one or more vertex locations, a center point location, and/or other types of information. Location may be described with respect to a reference location, a location on a grid, with respect to other rock blocks, and/or in another manner. In some cases, a subterranean formation model used for complex fracture simulation includes a geometric model that describes boundaries of the formation. Information on boundaries, locations, orientations, shapes, and/or other properties of rock blocks may include two-dimensional data, three-dimensional data, and/or other types of data. For example, a geometric model may represent a two-dimensional plane in a formation, and the information on boundaries of rock blocks may include boundaries within the two-dimensional plane. As another example, a geometric model may represent a three-dimensional volume in a formation, and the information on boundaries of rock blocks may include surface and/or edge boundaries within the three-dimensional volume.”)
selecting a seed point, whereby a fracture resulting from the seed point may be centered on the seed point. (Craig: para. [0078] “In some embodiments, each realization of the natural fracture network is generated based sampling on values from probability distributions for fracture dip, fracture density, fracture direction, fracture persistence, fracture aperture, fracture trace length, fracture center point location, and/or fracture spacing.”)
Regarding claim 6, Craig in view of Schmidt discloses all of the features with respect to claims 1 and 4 as outlined above and further Craig in view of Schmidt discloses:
wherein determining the seed point comprises: (Schmidt: para. [0049] “The tangent-space Delaunay triangulation technique may include, e.g., a Discrete Exponential Map (DEM) algorithm which projects points in a local neighborhood around a seed point p into the tangent space T.sub.p. This tangent space is effectively a local planar parameterization, and may be put to various uses. A local Delaunay triangulation computed in a DEM tangent space may be considered a meshing process P(.THETA.) that does not cover the entire surface. The parameter .THETA. is then the seed point p, which may be varied to generate sample meshes and accumulate triangle statistics. Note, DEM is not a planar projection. It wraps around the surface with distortion proportional to the surface curvature and has zero distortion on developable surfaces, so meshes generated in the DEM tangent space are much closer to the principle of a Delaunay triangulation "in the manifold" than other techniques based on tangent-plane projection. In one embodiment, the seed point p may be varied by iterating through the input point set, ensuring that every point in the input point set is covered by some generated mesh in a form of stratified sampling. Alternatives such as randomly generating points and projection onto the surface via moving least squares may be used instead. Although DEM usually involves a geodesic radius, one embodiment may ensure reasonable coverage instead by simply running the DEM propagation until a fixed number of neighbors (e.g., 200) are parameterized.”)
utilizing wellbore survey data to determine a location of fractures in the constraint volume; and (Craig: para. [0078] “In some embodiments, each realization of the natural fracture network is generated based sampling on values from probability distributions for fracture dip, fracture density, fracture direction, fracture persistence, fracture aperture, fracture trace length, fracture center point location, and/or fracture spacing.”)
selecting the seed point based upon the survey data. (Craig: para. [0078] “In some embodiments, each realization of the natural fracture network is generated based sampling on values from probability distributions for fracture dip, fracture density, fracture direction, fracture persistence, fracture aperture, fracture trace length, fracture center point location, and/or fracture spacing.”)
Regarding claim 7, Craig in view of Schmidt discloses all of the features with respect to claim 1 as outlined above and further Craig in view of Schmidt discloses:
wherein the generated target object is utilized to simulate a subsurface fracture network. (Craig: FIG. 6B ele 640 Simulate Fracture Propagation in Input Model(s) to Generate Output Model(s)).
Regarding claim 8, Craig in view of Schmidt discloses:
A computer-implemented method for simulating a target object, the method comprising simulating different target objects in a simulated network using differing triangle mesh sizes. (Craig: FIG. 1C, processor 160, memory 150) Regarding claim 16, incorporating the rejection of claim 1, claim 16 is rejected as discussed above for substantially similar rationale.
Regarding claim 9, incorporating the rejections of claims 7 and 8, claim 9 is rejected as discussed above for substantially similar rationale.
Regarding claim 10, incorporating the rejections of claims 1 and 8, claim 10 is rejected as discussed above for substantially similar rationale.
Regarding claim 11, incorporating the rejections of claims 2, 8, and 10, claim 11 is rejected as discussed above for substantially similar rationale.
Regarding claim 12, incorporating the rejections of claims 3, 8, and 10, claim 12 is rejected as discussed above for substantially similar rationale.
Regarding claim 13, incorporating the rejections of claims 4, 8, and 10, claim 13 is rejected as discussed above for substantially similar rationale.
Regarding claim 14, incorporating the rejections of claims 5, 8, 10, and 13, claim 14 is rejected as discussed above for substantially similar rationale.
Regarding claim 15, incorporating the rejections of claims 6, 8, 10, and 13, claim 15 is rejected as discussed above for substantially similar rationale.
Regarding claim 16, Craig in view of Schmidt discloses all of the features with respect to claim 1 as outlined above and further Craig in view of Schmidt discloses: 
A system comprising processing circuitry to implement the method of claim 1. (Craig: FIG. 1C, processor 160, memory 150) Regarding claim 16, incorporating the rejection of claim 1, claim 16 is rejected as discussed above for substantially similar rationale.
Regarding claim 17, Craig in view of Schmidt discloses all of the features with respect to claim 1 as outlined above and further Craig in view of Schmidt discloses: 
A computer-readable storage medium having computer-readable instructions stored thereon, which when executed by at least one processor causes the processor to perform the method defined in claim 1. (Craig: FIG. 1C, processor 160, memory 150) Regarding claim 16, incorporating the rejection of claim 1, claim 16 is rejected as discussed above for substantially similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129